DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination receiving, from the radio network node, an indication indicating a set of power control parameters out of multiple sets of power control parameters and an accumulative power command, wherein the multiple sets of power control parameters are stored at the user equipment; and adjusting the transmit power for a PUSCH transmission based on the indicated set of power control parameters, wherein adjusting the transmit power comprises accumulating the accumulative power command with a previously used power command, and wherein different accumulations are done for different sets of power control parameters.

Regarding claim 7, the prior art of record fails to teach or suggest alone, or in combination  determining a set of power control parameters to be used by the user equipment for determining transmit power of the user equipment; and transmitting an indication to the user equipment, wherein the indication indicates the set of power control parameters out of multiple sets of power control parameters stored at the user equipment and an accumulative power command, thereby controlling the user equipment to adjust a transmit power for a PUSCH transmission based on the indicated set of power control parameters, wherein to adjust the transmit power, the user equipment is controlled to accumulate the accumulative power command with a previously used power command, and wherein different accumulations are done for different sets of power control parameters.

Regarding claim 16, the prior art of record fails to teach or suggest alone, or in combination a receiver configured to receive, from the radio network node, an indication indicating a set of power control parameters out of the stored multiple sets of power control parameters and an accumulative power command; a determining circuit configured to determine adjust a transmit power for a PUSCH transmission based on the indicated set of power control parameters, wherein to adjust the transmit power, the determining circuit is configured to accumulate the accumulative power command with a previously used power command, and wherein different accumulations are done for different sets of power control parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KEITH FERGUSON/              Primary Examiner, Art Unit 2648   
May 4, 2021